By the Court :
The indictment charged the defendant with the larceny of a cow in Monterey County, and the ¡ilea was not guilty. The defendant moved for a new trial, on the ground that there was no evidence tending to prove that the crime was committed in that county.
' The plea of not guilty puts in issue all the material averments *471of the indictment, including that of the locus delicti. (People v. Parks, 44 Cal. 105; People v. Manning, 48 Cal. 335.) After a careful examination of the evidence given at the trial, we find none which tends to prove in the slightest degree that the crime was committed in Monterey County.
In the trial of a criminal cause, it is so well understood in practice that it is incumbent on the prosecution to prove the locus delicti, as laid in the indictment, that we can but express our surprise that, through inadvertence or otherwise, this plain requirement of the law is so often neglected by the District Attorney, thereby retarding the administration of justice and imposing upon the county the expense of another trial and upon the Courts a great additional labor.
J udgment and order reversed, and cause remanded for a new trial. Remittitur forthwith.